
	

114 HR 3292 IH: Medicare IME Pool Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3292
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to revise Medicare payment for indirect medical
			 education (IME) costs in teaching hospitals.
	
	
 1.Short titleThis Act may be cited as the Medicare IME Pool Act of 2015. 2.Revision of Medicare payments for indirect medical education (IME) costs in teaching hospitals (a)In generalSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—
 (1)in subsection (d)(5)(B)— (A)in the clause (x) added by section 5505(b) of the Patient Protection and Affordable Care Act—
 (i)by moving the indentation of each provision in such clause 6 ems to the left; and (ii)by redesignating such clause as clause (xi); and
 (B)by adding at the end the following new clause:  (xii)With respect to discharges occurring in cost reporting periods ending during or after fiscal year 2019, instead of the additional payment that would have been paid under this subparagraph to a subsection (d) hospital or a subsection (d) Puerto Rico hospital with indirect costs of medical education and notwithstanding the previous provisions of this subparagraph, there shall be paid to the hospital the payment determined under subsection (t) for such hospital and cost reporting period.; and
 (2)by adding at the end the following new subsection:  (t) Payment for indirect medical education (1)In general (A)Amount of paymentFor purposes of subsection (d)(5)(B)(xii), the payment under this subsection for a subsection (d) hospital (or a subsection (d) Puerto Rico hospital) for a cost reporting period ending during or after fiscal year 2019 is the payment of an amount equal to the product of—
 (i)the IME pool amount computed under paragraph (2) for the fiscal year; and (ii)the allotment factor under paragraph (3) for such cost reporting period and fiscal year.
 (B)Form of paymentPayments of amounts under this subsection shall be made from the Federal Hospital Insurance Trust Fund with respect to a cost reporting period in accordance with such timing as the Secretary determines is similar to the timing of additional payments that are made under subsection (h).
								(2)IME pool amount
 (A)In generalThe IME pool amount under this paragraph— (i)for fiscal year 2019 is equal to the base amount computed under subparagraph (B); and
 (ii)for a subsequent fiscal year is equal to the sum of— (I)the IME pool amount under this paragraph for the previous fiscal year increased by the market basket percentage increase (as defined in subsection (b)(3)(B)(iii)) applicable to discharges occurring in such subsequent fiscal year; and
 (II)the new teaching program amount computed under subparagraph (C) for the fiscal year. (B)Base amountThe base amount computed under this subparagraph is $9,500,000,000, increased by the sum, for each of fiscal years 2015 through 2019, of the product of—
 (i)the weighted average number of full-time-equivalent resident positions in approved medical residency training programs (as determined under subsection (h)(4)) for which payment is first made under subsection (h) in the fiscal year; and
 (ii)the Secretary’s estimate of the national average expenditures per resident position that are attributable to additional payments under subsection (d)(5)(B) for discharges in such fiscal year.
 (C)Adjustment for new teaching programsThe new teaching program amount computed under this subparagraph for a fiscal year is equal to the product of—
 (i)the weighted average number of full-time-equivalent resident positions in approved medical residency training programs (as determined under subsection (h)(4)) for which payment is first made under subsection (h) in the fiscal year; and
 (ii)the IME pool amount under this paragraph for the fiscal year (determined without regard to this subparagraph), divided by the average number of all full-time-equivalent resident positions in approved medical residency training programs (as determined under subsection (h)(4)) for which payment is made under subsection (h) in the fiscal year (as estimated by the Secretary).
 (3)Allotment based on FTE resident countThe allotment factor under this paragraph for a hospital eligible to receive payment under this subsection with respect to a cost reporting period ending in a fiscal year is equal to the ratio (as estimated by the Secretary) of—
 (A)the weighted average number of full-time-equivalent residents for the hospital for the cost reporting period (as determined under subsection (h)(4)); to
 (B)the total of the weighted average numbers of full-time-equivalent residents, as determined under subparagraph (A), for all such hospitals for cost reporting periods ending in such fiscal year.
								The Secretary shall make such adjustments in such allotment factor for subsequent cost reporting
			 periods as the Secretary determines necessary to account for errors in the
			 Secretary’s estimation of such allotment factor under this paragraph for
			 previous cost reporting periods..
				
